Exhibit 10.40

 
Executive Employment Agreement



This Executive Employment Agreement (the "Agreement"), dated April 28, 2010 (the
"Effective Date"), is entered into by and between VistaGen Therapeutics, Inc., a
California corporation (the "Company") and Shawn K. Singh, J.D. ("Executive").
 
i. position and responsibilities

 
A. Position. Executive is employed by the Company to render services to the
Company in the position of Chief Executive Officer. Executive shall perform such
duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and any additional duties now or
hereafter assigned to Executive by the Company. Executive shall abide by the
rules, regulations, and practices as adopted or modified from time tc time in
the Company's sole discretion. Executive shall report directly to the Company's
Board o Directors (the "Board").
 
B. Other Activities. Except upon the prior written consent of a majority of the
members of the Board, and except for Executive's service (a) as a consultant to
and member of the Board of Directors of Echo Therapeutics, Inc. and (b) as a
consultant and strategic advisor to Cato BioVentures and its privately-held
portfolio companies, in all cases solely with respect to business matters
unrelated to the Company and cumulatively not to exceed the equivalent of five
(5) business days per month, Executive will not, during the term of this
Agreement, (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that might interfere with Executive's duties and responsibilities
hereunder or create a conflict of interest with the Company.
 
C. No Conflict. Executive represents and warrants that Executive's execution of
this Agreement, employment with the Company, and the performance of Executive's
proposed duties under this Agreement shall not violate any obligations Executive
may have to any other employer, person or entity, including any obligations with
respect to proprietary or confidential information of any other person or
entity.
 
ii. compensation and benefits
 
A.      Base Salary. In consideration of the services to be rendered under this
Agreement, beginning January 1, 2010, the Company shall pay Executive a salary
at the rate of Three Hundred Forty-Seven Thousand Five Hundred Dollars
($347,500) per year ("Base Salary"). The Base Salary shall be paid in accordance
with the Company's regularly established payroll practice. The first pay check
delivered to Executive following the closing of the Company's initial public
offering of equity securities in either Canada or the United States, whichever
shall occur first (the "IPO Closing") shall be grossed up to cover the amount by
whicl Executive's pro-rated Base Salary since January 1, 2010 pursuant to this
Agreement exceeds the salary actually received by the Executive since January 1,
2010. Executive's Base Salary will be reviewed from time to time in accordance
with the established procedures of the Company for adjusting salaries for
similarly situated employees and may be adjusted in the sole discretion of the
Company.
 
B. Amendment to Stock Options. Upon the Effective Date, each stock option award
previously issued to Executive and listed on Exhibit A-1 attached hereto (each,
an "Option Award") shall be amended in substantially the form of the Amendment
to Notice of Stock Option Award and Stock Option Award Agreement attached hereto
as Exhibit A-2 ("Option Amendment").

 
pa-1381016
 
-1-

--------------------------------------------------------------------------------

 
 
C. Forgiveness of Note; Gross-Up Bonus. Upon the IPO Closing, all principal and
accrued interest owed by Executive pursuant to that certain Full Recourse
Promissory Note, dated December 21, 2006, a copy of which is attached hereto as
Exhibit B (the "Note"), shall be forgiven and cancelled by the Company. In
addition, Executive shall receive a gross-up cash bonus in an amount equal to
Executive's entire federal and state income tax liability incurred as a result
of the Company's forgiveness and cancellation of the Note (the "Gross-Up Bonus")
and payment of the Gross-Up Bonus. The Gross-Up Bonus shall be paid at such time
as the aggregate tax liability is determined by mutual agreement between the
Company and Executive, but no later than 12 months from the IPO Closing. The
Gross-Up Bonus shall not be regarded as an Incentive Bonus (as defined in
Section II.D of this Agreement).
 
D. Bonus. Executive shall be eligible to receive an annual incentive bonus of up
to fifty percent (50%) of his Base Salary (the "Incentive Bonus"). The amount of
the Incentive Bonus paid shall be determined by the Board of Directors in their
sole discretion.
 
E. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company's sole discretion.
 
F. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive's duties hereunder in
accordance with the Company's expense reimbursement guidelines.

 
III.    AT-WILL EMPLOYMENT; TERMINATION BY COMPANY
 
A. At-Will Termination by Company. Executive's employment with the Company shall
be "at-will" at all times. The Company may terminate Executive's employment with
the
Company at any time, without any advance notice, for any reason or no reason at
all, notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, except as otherwise
provided herein.
 
B. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section IV
below), in the event that the Company terminates Executive's employment at any
time, Executive will be eligible to receive (i) an amount equal to twelve (12)
months of Executive's then-current Base Salary, payable in the form of salary
continuation, (ii) a pro rata portion of the Incentive Bonus that the Board
determines in good faith that Executive has earned prior to such termination
(collectively, payments under (i) and (ii) are referred to as "Severance"), and
(iii) COBRA payments forcontinuation of medical and health benefits for such
twelve (12) month period. Executive's eligibility for the foregoing Severance
and benefits payments is conditioned on Executive having first signed a release
agreement in the form attached as Exhibit C. Executive shall not be entitled to
any of the foregoing Severance or benefits payments if Executive's employment is
terminated For Cause, By Death or By Disability (as defined in Section IV below)
or if Executive's employment is terminated by Executive (except as provided in
Section V.B. below).

 
pa-1381016
 
-2-

--------------------------------------------------------------------------------

 

iv.   other terminations by company
 
A. Termination for Cause. For purposes of this Agreement, "For Cause" shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty business days after written notice to Executive from the Company; (iv)
Executive willfully refuses to implement or follow a lawful policy or directive
of the Company, which breach is not cured within twenty business days after
written notice to Executive from the Company; (v) Executive fails to perform his
job responsibilities following written notice from the Company and a reasonable
opportunity to cure, or (vi) a termination as part of a legitimate reduction in
force driven by economic or financial conditions of the Company. The Company may
terminate Executive's employment For Cause at any time, without any advance
notice. The Company shall pay to Executive all compensation to which Executive
is entitled up through the date of termination, subject to any other rights or
remedies of the Company under law; and thereafter all obligations of the Company
under this Agreement shall cease.
 
B. By Death. For purposes of compensation and other benefits Executive's
employment shall be treated as terminating automatically upon sixty (60) days
following Executive's death. The Company shall pay to Executive's beneficiaries
or estate, as appropriate, any compensation then due and owing at the end of
such sixty (60) day period, including a pro rata portion of the Incentive Bonus
that the Board of Directors determines in good faith has been earned prior to
Executive's death. Thereafter all obligations of the Company under this
Agreement shall cease, except as otherwise provided in this Agreement. Nothing
in this Section shall affect any entitlement of Executive's heirs or devisees to
the benefits of any life insurance plan or other applicable benefits.
 
C. By Disability. If Executive becomes eligible for the Company's long term
disability benefits or if, in the sole opinion of the Board, Executive is unable
to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than one
hundred and twenty (120) consecutive days or more than one hundred and eighty
(180) days in any twelve-month period, then, to the extent permitted by law, the
Company may terminate Executive's employment. The Company shall pay to Executive
all compensation to which Executive is entitled up through the date of
termination,including a pro rata portion of the Incentive Bonus that the Board
of Directors determines in good faith has been earned prior to Executive's
disability. Thereafter allobligations of the Company under this Agreement shall
cease. Nothing in this Section shall affect Executive's rights under any
disability plan in which Executive is a participant.

 
V.      TERMINATION BY EXECUTIVE
 
A. At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon thirty (30) days
written notice to the Board. During such notice period, Executive, at the
Board's discretion, shall continue to diligently perform all of Executive's
duties hereunder. The Company shall have the option, in its sole discretion, to
make Executive's termination effective at any time prior to the end of such
notice period. Thereafter all obligations of the Company shall cease.

 
pa-1381016
 
-3-

--------------------------------------------------------------------------------

 
 
B. Termination for Good Reason After Change of Control. Executive's termination
shall be for "Good Reason" if Executive provides written notice to the Board of
the Good Reason within six (6) months of the event constituting Good Reason and
provides the Company with a period of twenty (20) business days to cure the Good
Reason and the Company fails to cure the Good Reason within that period. For
purposes of this Agreement, "Good Reason" shall mean any of the following events
if (i) such event is effected by the Company without the consent of Executive
and (ii) such event occurs after a Change of Control (as hereinafter defined):
(A) a material reduction in Executive's responsibility, or (B) a material
reduction of Executive's Base Salary following the IPO Closing, except for
reductions that are comparable to reductions generally applicable to similarly
situated executives of the Company. In such event Executive may terminate his
employment for Good Reason, in which case Executive will be eligible to receive
an amount equal to twelve (12) months of Executive's then-current Base Salary
payable in the form of salary continuation. Executive's eligibility for
severance is conditioned on Executive having first signed a release agreement in
the form attached as Exhibit C. Thereafter all obligations of the Company or its
successor under this Agreement shall cease.
 
C. "Change of Control." For purposes of this Agreement, "Change of Control"
shall mean the occurrence of any one of the following: (i) any "person" as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (other than the Company, a subsidiary, an
affiliate, or a Company employee benefit plan, including any trustee of such
plan acting as trustee) becoming the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company's then outstanding securities; (ii) a sale of substantially all of
the Company's assets; or (iii) any merger or reorganization of the Company
whether or not another entity is the survivor, pursuant to which the holders of
all the shares of capital stock of the Company outstanding prior to the
transaction hold, as a group, fewer than fifty percent (50%) of the shares of
capital stock of the Company outstanding after the transaction.
 
VI.    TERMINATION OBLIGATIONS
 
A.      Return of Property. Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to
 
Executive's employment belongs to the Company and shall be promptly returned to
the Company upon termination of Executive's employment.
 
B.      Resignation and Cooperation. Upon termination of Executive's employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company and its affiliates. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive's employment by the Company.
 
vii.  inventions and proprietary information; prohibition on third party
information



 
pa-1381016
 
-4-

--------------------------------------------------------------------------------

 
 
A. Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Company's Proprietary Information and Inventions Agreement, a
copy of which is attached as Exhibit D ("Proprietary Information Agreement").
 
B. Non-Solicitation. Executive acknowledges that because of Executive's position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive's employment and for one
year thereafter, in addition to Executive's other obligations hereunder or under
the Proprietary Information Agreement, Executive shall not, for Executive or any
third party, directly or indirectly (i) solicit, induce, recruit or encourage
any person employed by the Company to terminate his or her employment, or (ii)
divert or attempt to divert from the Company any business with any customer,
client, member, business partner or supplier about which Executive obtained
confidential information during his employment with the Company, by using the
Company's trade secrets or by otherwise engaging in conduct that amounts to
unfair competition.
 
C. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive's
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.
 
viii. arbitration
 
Executive agrees to sign and be bound by the terms of the Company's Arbitration
Agreement, which is attached as Exhibit E.
 
IX.    AMENDMENTS; WAIVERS; REMEDIES
 
This Agreement may not be amended or and by a duly authorized representative of
the C exercise any right under this Agreement shall n of any breach of this
Agreement shall not operai rights or remedies specified for a party herein s
rights and remedies of the party hereunder or un except by a writing signed by
Executive ny other than Executive. Failure to titute a waiver of such right. Any
waiver waiver of any subsequent breaches. All
 
X.      ASSIGNMENT; BINDING EFFECT
 
A. Assignment. The performance of Executive is personal hereunder, and Executi
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.
 
B. Binding Effect. Subject to the foregoing restriction on assignment by
Executiv this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliat officers, directors, agents, successors and assigns
of the Company; and the heirs, devisees, spouses, legal representatives and
successors of Executive.

 
pa-1381016
 
-5-

--------------------------------------------------------------------------------

 
 
XI. NOTICES
 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by an
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive's address. Notice of
change of address shall be effective only when done accordance with this
paragraph.

 
Company's Notice Address:
 
VistaGen Therapeutics, Inc. 384 Oyster Point Blvd., Suite 8 South San Francisco,
CA 94080

 
Executive's Notice Address:

 
Shawn K. Singh, J.D. 1737 Elizabeth Street San Carlos, CA 94070
 
XII. SEVERABILITY
 
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
 
XIII. TAXES
 
All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive. Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effect of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain "key
employees" of publicly-traded companies); in such event, the payment(s) at issue
may not be made before the date which is six (6) months after the date of
Executive's separation from service, or, if earlier, the date of death.
 
XIV. GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 
pa-1381016
 
-6-

--------------------------------------------------------------------------------

 
 
XV. INTERPRETATION
 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are fo reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural
and the plural the singular.
 
XVI. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT
 
Executive agrees that any and all of Executive's obligations under this
agreement, including but not limited to Exhibits D and E, shall survive the
termination of employment and the termination of this Agreement.
 
xvii. counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
 
xviii. authority
 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance wi
 
xix. entire agreement
To the extent that the practices, apply to Executive and are of this Agreement
shall control.
 
This Agreement is intended to be the final, complete, terms of Executive's
employment by the Company and may any prior or contemporaneous statements or
agreements, exc referenced herein (including the Executive Proprietary Infor
attached as Exhibit D and each Option Award, as amended). policies or procedures
of the Company, now or in the future, inconsistent with the terms of this
Agreement, the provisions Any subsequent change in Executive's duties, position,
or co validity or scope of this Agreement.
 
xx. executive acknowledgement
 
executive acknowledges executive h consult legal counsel concerning this
agreement, that execut has read and understands the agreement, that executive is
ful] aware of its legal effect, and that executive has entered into i freely
based on executive's own judgment and not on any representations or promises
other than those contained in this agreement.

 
pa-1381016
 
-7-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.


 
VISTAGEN THERAPEUTICS, INC.
SHAWN K. SINGH, J.D.
Jon S. Saxe, Chairman of the Board of Directors
Signature
Date
Date
   

 
in witness whereof, the parties have duty executed this Agreement as ot the date
tirst written above.


 
VISTAGEN THERAPEUTICS, INC.
SHAWN K. SINGH, J.D.
J/ffTSv Saxe, Chairman of the Board of ©hectors \
Signature
Date'
Date
   


 
pa-1381016
 
-8-

--------------------------------------------------------------------------------

 
EXHIBIT A-1
LIST OF OPTION AWARDS
Awards granted to The 1997 Singh Fa


 
Date of Grant
Option Number
Number of Shares Granted
12/21/06
101
20,000
5/17/07
110
40,000


pa-1381016
 
-9-

--------------------------------------------------------------------------------

 
EXHIBIT A-2
FORM OF NOTICE OF AMENDMENT TO STOCK OPTION AWARD AGREEMENT
 
VISTAGEN THERAPEUTICS, INC.

 
Notice Regarding Amendment to Stock Options

 
Shawn K. Singh, J.D. 1737 Elizabeth Street San Carlos, CA 94070

 
Dear Grantee:

 
VistaGen Therapeutics, Inc. (the "Company") is pleased to notify you that your
options to acquire shares of the Company's common stock (the "Options") granted
under the Company's 2008 Stock Incentive Plan and 1999 Stock Incentive Plan
(collectively, the "Plans") and listed below have been amended as set forth in
this notice.
As of April 28, 2010, the Vesting Schedule of each Option in the Notice of Stock
Option Award is amended to add the following immediately after the basic Vesting
Schedule:
 
"Notwithstanding the foregoing Vesting Schedule, in the event of termination of
the Grantee's Continuous Service for any reason other than for Cause (as defined
below), fifty percent (50%) of the Grantee's then-unvested Option shall
immediately vest and become exercisable upon the date of termination. In the
event of termination of the Grantee's Continuous
Service for any reason other than for Cause within twelve (12) months following
a Corporate Transaction (as defined below), one hundred percent (100%) of the
Grantee's then unvested Option shall immediately become vested and exercisable
immediately prior to the specified effective date of a Corporate Transaction.

pa-1381016
 
-10-

--------------------------------------------------------------------------------

 
EXHIBIT A-2
 
Cause. For purposes of this Notice, "Cause" shall mean: (i) the Grantee commits
a crime involving dishonesty, breach of trust, or physical harm to any person;
(ii) the Grantee willfully engages in conduct that is in bad faith and
materially injurious to the Company, including but not limited to,
misappropriation of trade secrets, fraud or embezzlement; (iii) the Grantee
commits a material breach of that certain Executive Employment Agreement dated
April 28, 2010, which breach is not cured within twenty business days after
written notice to the Grantee from the Company; (iv) the Grantee willfully
refuses to implement or follow a lawful policy or directive of the Company,
which breach is not cured within twenty business days after written notice to
the Grantee from the Company; (v) the Grantee fails to perform his job
responsibilities following
 
written notice from the Company and a reasonable opportunity to cure, or (vi) a
termination as part of a legitimate reduction in force driven by economic or
financial conditions of the Company.
 
Corporate Transaction. For purposes of this Notice, "Corporate Transaction"
shall mean the occurrence of any one of the following: (i) any "person" as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (other than the Company, a subsidiary, an
affiliate, or a Company employee benefit plan, including any trustee of such
plan acting as trustee) becoming the "beneficial owner" (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company's then outstanding securities; (ii) a sale of substantially all of
the Company's assets; or (iii) any merger or reorganization of the Company
whether or not another entity is the survivor, pursuant to which the holders of
all the shares of capital stock of the Company outstanding prior to the
transaction hold, as a group, fewer than fifty percent (50%) of the shares of
capital stock of the Company outstanding after the transaction.
 
For purposes of your Stock Option Award Agreements, the definitions of "Cause"
and "Corporate Transaction" as provided above shall apply. In addition, Section
5 of each Stock Option Award Agreement you entered into under the 2008 Stock
Incentive Plan is amended and restated in its entirety to provide as follows:
 
"5.      Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the shareholders of the
Company. Furthermore, the Grantee agrees not to exercise that portion of the
Option at any time that, when taken together with all other then outstanding
options to purchase Shares, would cause the total percentage of options
outstanding and reserved for issuance by the Company to exceed the percentage
allowed by Applicable Law. If the exercise of the Option within the applicable
time periods set forth in Section 6, 7 and 8 of this Option Agreement is
prevented by the provisions of this Section 5, the Option shall remain
exercisable until one (1) month after the date the Grantee is notified by the
Company that the Option is exercisable, but in any event no later than the
Expiration Date set forth in the Notice."
 
Similarly, Section (e) of each Stock Option Award Agreement you entered into
under the 1999 Stock Incentive Plan is amended and restated in its entirety to
provide as follows:

pa-1381016
 
-11-

--------------------------------------------------------------------------------

 
EXHIBIT A-2

 
"(e)     Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the shareholders of the
Company. Furthermore, the Grantee agrees not to exercise that portion of the
Option at any time that, when taken together with all other then outstanding
options to purchase Shares, would cause the total percentage of options
outstanding and reserved for issuance by the Company to exceed the percentage
allowed by Applicable Law. If the exercise of the Option within the applicable
time periods set forth in Section (f), (g) and (h) of this Option Agreement is
prevented by the provisions of this Section (e), the Option shall remain
exercisable until one (1) month after the date the Grantee is notified by the
Company that the Option is exercisable, but in any event no later than the
Expiration Date set forth in the Notice."
 
Except as amended herein, all of the terms of the Options and the Plan shall
continue in full force and effect. The amendment to your Options will occur
automatically and no action is required on your part. You will not receive any
additional documentation in connection with this amendment and therefore we
recommend that you retain this Notice for your records and append to your Option
Agreements.
 
 Questions relating to this Notice should be directed to: .Ion S. Saxe
Chairman of the Board of Directors 384 Oyster Point Blvd., Suite 8 San
Francisco, CA 94080
AGREED AND ACKNOWLEDGED:
 
Shawn K. Singh, J.D.
 
Questions relating to this Notice should be directed to: Jon S. Saxe
Chairman of the Board of Directors 384 Oyster Point Blvd., Suite 8 San
Francisco, CA 94080
 
VISTAGEN THERAPEUTICS, fNC.
 
Jon S. Saxe
 
Chairman of the Board of Directors
 

pa-1381016
 
-12-

--------------------------------------------------------------------------------

 
 
EXHIBIT B FULL RECOURSE PROMISSORY N
 
RELEASE AGREEMENT
 
General Release
 
Shawn K. Singh ("You") and VistaGen Therapeutics, Inc. (the "Company") have
agreed to enter into this General Release ("Release") on the following terms:
 
In exchange for the severance benefits set forth in your Executive Employment
Agreement dated April 28, 2010 (the "Agreement"), you and your representatives
completely release the Company, its affiliated, related, parent or subsidiary
corporations, and its and their present and former directors, officers, and
employees (the "Released Parties") from all claims of any kind, known and
unknown,1 which you may now have or have ever had against any of them, or
arising out of your relationship with any of them, including all claims arising
from your employment or the termination of your employment, whether based on
contract, tort, statute, local ordinance, regulation or any comparable law in
any jurisdiction ("Released Claims"). By way of example and not in limitation,
the Released Claims shall include any claims arising unde Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Worker Adjustment
and Retraining Notification Act, the Age Discrimination in Employment Act, and
the California Fair Employment and Housing Act, or any other comparable state or
local law, as well as any claims asserting wrongful termination, breach of
contract, breach of the covenant of good faith and fair dealing, negligent or
intentional misrepresentation, and defamation and any claims for attorneys'
fees. The parties intend for this release to be enforced to the fullest extent
permitted by law. You understand that you are not waiving any right or claim
that cannot be waived as a matter of law, such as workers' compensation or
unemployment insurance benefits. Notwithstanding anything else in this Release
to the contrary, the Released Claims will not include any claims you may have
now or in the future to be indemnified by the Company as a director, officer,
employee or other agent of the Company under the Company's articles of
incorporation or bylaws, under the State of California's Corporations Code or
Labor Code, or as may be provided in any indemnification agreement entered into
between you and the Company or in any insurance policy obtained by the Company.
 
You agree not to file or initiate any lawsuit concerning the Released Claims.
You understand that this paragraph does not prevent you from filing a charge
with or participating in an investigation by a governmental administrative
agency; provided, however, that you hereby waive any right to receive any
monetary award resulting from such a charge or investigation.

 
You acknowledge that the release of claims under the Age Discrimination in
Employment Act ("ADEA") is subject to special waiver protection. Therefore, you
acknowledge the following: (a) you have had 21 days to consider this General
Release (but may sign it at any time beforehand if you so desire); (b) you can
consult an attorney in doing so; (c) you can revoke this General Release within
seven (7) days of signing it by sending a certified letter to that effect to
VistaGen Therapeutics, Inc., 384 Oyster Point Blvd., Suite #8, South San
 
Francisco, CA 94080; and that (d) this General Release shall not become
effective or enforceable and no severance benefits shall be provided until the
7-day revocation period has expired.



--------------------------------------------------------------------------------

 
1 You further agree that because this Release Certifi your rights under Section
1542 of the California Civi jurisdiction that limits a general release to claims
th of the California Civil Code states as follows: "A ger not know or suspect to
exist in his favor at the time materially affected his settlement with the
debtor."

pa-1381016
 
-13-

--------------------------------------------------------------------------------

 
 
The parties agree that this General Release and the Agreement contain all of
their agreements and understandings with respect to their subject matter, and
may not be contradictet by evidence of any prior or contemporaneous agreement,
except to the extent that the provision of any such agreement have been
expressly referred to in this General Release or the Agreemen as having
continued effect. It is agreed that this General Release shall be governed by
the laws of the State of California. If any provision of this General Release or
its application to any person, place, or circumstance is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, the remainder of
this General Release and such provision as applied to other person, places, and
circumstances will remain in full force and effect.
 
Please note that this General Release may not be signed before the last day of
your employment with the Company, and that your eligibility for severance
benefits is conditioned upon meeting the terms set forth in the Agreement.
 
Shawn K. Singh


 
Date:                                  


 
THE COMPANY


By:                            
Name:                            
 
Its:                            
 
Date:
 
PROPRIETARY INFORMATION AND I

pa-1381016
 
-14-

--------------------------------------------------------------------------------

 
 
VistaGen Therapeutics, Inc.
 
employee confidential informa inventions agreement
 
In partial consideration and as a condition of my employment or continued
employment with VistaGen Therapeutics, Inc., a California corporation (which
together with any parent, subsidiary, affiliate, or successor is hereinafter
referred to as the " Company), and effective as of the date that my employment
with the Company first commenced, I hereby agree as follows:
 
1. At-Will Employment.
 
My employment relationship with the Company is one of employment at-will and my
continued employment is not obligatory by either the Company or myself,
and it may be terminated by the Company at any time with or without cause and
with or without notice.
 
2. Noncompetition.
 
During my employment with the Company, I will perform for the Company such
duties as it may designate from time to time and will devote my full time and
best efforts to the business of the Company and will not, without the prior
written approval of (i) an officer of the Company if I am not an executive
officer of the Company or (ii) the Board of Directors of the Company if I am an
executive officer of the Company, (a) engage in any other professional
employment or consulting, or (b) directly or indirectly participate in or assist
any business which is a current or potential supplier, customer, or competitor
of the Company.
 
3. Nonsolicitation.
 
During the term of my employment by the Company, and for twelve months
thereafter, I shall not directly or indirectly, without the prior written
consent of the Company, solicit, recruit, encourage or induce any employees,
officers, directors, consultants, contractors or subcontractors who were
employed by or affiliated with the Company at the time of my termination to
leave the employ of the Company or terminate a relationship with the Company,
either on my own behalf or on behalf of any other person or entity.

sf-2833470
 
-15-

--------------------------------------------------------------------------------

 
 
4. Confidentiality Obligation.
 
I will hold all Company Confidential Information in strict confidence and will
not disclose, use, reproduce, copy, publish, summarize, or remove from the
premises of the Company any Confidential Information, except to the extent
necessary to carry out my assigned responsibilities as a Company employee or as
specifically authorized in writing by an officer of the Company.
"ConfidentialInformation is all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, related to any aspect of the business
of the Company which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company, whether
of a technical nature or otherwise. Confidential Information includes but is not
limited to inventions, ideas, designs, computer programs, circuits, schematics,
formulae, algorithms, trade secrets, works of authorship, mask works,
developmental or experimental work, processes, techniques, improvements,
know-how, data, financial information and forecasts, product plans, marketing
plans and strategies, and customer lists, and any other information or materials
relating to the past, present, planned or foreseeable business, products,
developments, technology or activities of the Company.
 
5. Information of Others.
 
I will safeguard and keep confidential the proprietary information of customers,
vendors, consultants, and other parties with which the Company does business to
the same extent as if it were Company Confidential Information. I will not,
during my employment with the Company or otherwise, use or disclose to the
Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and I will not bring onto the
Company's premises any unpublished document or any other property belonging to
any former employer without the written consent of that former employer.
 
6. Company Property.
 
All papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment, and other materials, including copies and in whatever form,
relating to the business of the Company that I possess or create as a result of
my Company employment, whether or not confidential, are the sole and exclusive
property of the Company and shall be considered Confidential Information of the
Company.

sf-2833470
 
-16-

--------------------------------------------------------------------------------

 
 
7. Ownership of Inventions.
 
All inventions, ideas, designs, circuits, schematics, formulas, algorithms,
trade secrets, works of authorship, mask works, developments, processes,
techniques, improvements, and related know-how which are made, developed,
conceived or
 
discovered by me, alone or with others, on behalf of the Company or from access
to or any use of the Company Confidential Information or property whether or not
patentable, copyrightable, or qualified for mask work protection (collectively
"Inventions') shall be the sole property of the Company, and, to the extent
permitted by law, shall be "works made for hire." I hereby assign and agree to
assign to the Company or its designee, without further consideration, my entire
right, title, and interest in and to all Inventions, other than those described
in Paragraph 7 of this Agreement, including all rights to obtain, register,
perfect, and enforce patents, copyrights, mask work rights, and other
intellectual property protection for Inventions. I will disclose promptly and in
writing to the individual designated by the Company or to my immediate
supervisor all Inventions which I have made or reduced to practice. During my
employment and for four years after, I will cooperate with and assist the
Company (at its expense) to obtain and enforce patents, copyrights, mask work
rights, and other forms of intellectual property protection on Inventions.
Should the Company be unable to secure my signature on any such document,
whether due to my mental or physical incapacity or any other cause, I hereby
irrevocably designate and appoint the Company and each of its duly authorized
representatives as my agent and attorney-in-fact, solely for the purpose of
obtaining and enforcing such intellectual property protection, with full power
of substitution and delegation, to undertake such acts in my name as if executed
and delivered by me (which appointment is coupled with an interest), and I waive
and quitclaim to the Company any and all claims of any nature whatsoever that I
may have or may later have for infringement of any intellectual property rights
in or to the Inventions.
 
8.      Excluded Inventions.
 
Attached is a list of all inventions, improvements, and original works of
authorship which I desire to exclude from this Agreement, each of which has been
made or reduced to practice by me prior to my employment by the Company
(Excluded Inventions').
 
I understand that this Agreement requires disclosure, but not assignment, o any
invention that qualifies under Section 2870 of the California Labor Code. I
understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Section 2870 through 2872 of the California Labor
Code. Section 2870 of the California Labor Code reads as follows:

 
"Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of his or her rights in an invention to his or her
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer's equipment, supplies,
facilities, or trade secret information except for those inventions that either:
 
a) relate at the time of conception or reduction to practice of the invention to
the employer's business or actual or demonstrably anticipated research or
development of the employer, or
 
b) result from any work performed by the employee for the employer."



sf-2833470
 
-17-

--------------------------------------------------------------------------------

 

9. License
 
If, under applicable law, I retain any right, title or interest (including any
intellectual property right) with respect to any Invention, I hereby grant and
agree to grant to the Company, without any limitations or additional
remuneration, a worldwide, exclusive, royalty-free, irrevocable, perpetual,
transferable and sublicenseable (through multiple tiers) license to make, have
made, use, import, sell, offer to sell, practice any method or process in
connection with, copy, distribute, prepare derivative works of, display, perform
and otherwise exploit such Invention and I agree not to make any claim against
the Company or its affiliates, suppliers or customers with respect to such
Invention. For the sake of clarity, Excluded Inventions are not subject to this
Section 9.
 
10. Records; Disclosure
 
I agree to keep and maintain adequate and current written records regarding all
Inventions made, conceived, discovered or developed by me (either alone or
jointly with others) during my period of employment or after the termination of
my employment if based on or using Confidential Information or otherwise in
connection with my activities as an employee of the Company. I agree to make
available such records and disclose promptly and fully in writing to the Company
all such Inventions, regardless of whether I believe the Invention is subject to
this Agreement or qualifies fully under the provisions of Section 2870(a) of the
California Labor Code, and the Company will examine such disclosure in
confidence to make such determination. Any such records related to Inventions
shall be the sole property of the Company.
 
11. Patent Applications
 
If the Company files an original United States patent application covering any
invention of which I am a named inventor, I will receive an inventor's fee of
$100.
 
12. Prior Contracts.
 
I represent that there are no other contracts to assign inventions that are now
in existence between any other person or entity and me. I further represent that
I have no other employments, consultancies, or undertakings, which would
restrict and impair my performance of this Agreement.
 
13.    Agreements with the United States Gov
I acknowledge that the Company from tiwith other persons or with the United St;
impose obligations or restrictions on the course of work under such agreements o
I agree to be bound by all such obligatio to discharge the obligations of the
Compthereof whichtake all action necessary
 



sf-2833470
 
-18-

--------------------------------------------------------------------------------

 

14.Termination and Return of Materials
 
I agree to promptly return all property o limitation, (a) all books, manuals,
records, models, dnlists, and other documents or materials and all copies
thereof, (b) all equipment furnished to or prepared by me in the course of or
incident to my employment, and (c) all written o tangible materials containing
Confidential Information in my possession upon termination of my employment for
any reason or at any other time at the Company's request. Following my
termination, I will not retain any written or other tangible material containing
any Confidential Information or information pertaining to any Invention. I
understand that my obligations contained in this Agreement will survive the
termination of my employment and I will continue to make all disclosures
required of me hereunder. In the event of the termination of my employment, I
will sign and deliver to the Company the "Termination Certification" attached
hereto as Exhibit A. I agree that after the termination of my employment, I will
not enter into any agreement that conflicts with my obligations under this
Agreement. The termination of any employment or other agreement between the
Company and me shall not terminate this Agreement and each and all of the terms
and conditions hereof shall survive and remain in full force and effect.
 
15. Miscellaneous.
 
15.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California excluding those laws that
direct the application of the laws of another jurisdiction.
 
15.2 Enforcement. If any provision of this Agreement shall be determined to be
invalid or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement, shall be deemed
valid, and enforceable to the full extent possible.
 
15.3 Injunctive Relief; Consent to Jurisdiction. I acknowledge and agree that
damages will not be an adequate remedy in the event of a breach of any of my
obligations under this Agreement. I therefore agree that the Company shall be
entitled(without limitation of any other rights or and without the necessity of
posting a bo competent jurisdiction prohibiting the co Agreement. I hereby
submit myself to th State of California for purposes of any su in any such
action or proceeding may be to my address as last appearing on the re ce of any
breach of thisclass mail, certified or registered,
 
15.4 Jurisdiction. Except for actions for injunctive or other equitable relief,
which may be brought in any court of competent jurisdiction, any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
commenced in a federal court in the Northern District of California or in state
court in the County of San Mateo, California, and each party hereto irrevocably
submits to the exclusive jurisdiction and venue of any such court in any such
suit, action or proceeding.

 
sf-2833470
 
-19-

--------------------------------------------------------------------------------

 

 
15.5 Attorneys' Fees. If any party seeks to enforce its rights under this
Agreement by legal proceedings or otherwise, the non-prevailing party shall pay
all costs and expenses of the prevailing party.
 
15.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.
 
15.7 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the successors, executors, administrators, heirs,
representatives, and assigns of the parties.
 
15.8 Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.
 
15.9 Entire Agreement; Modifications. This Employee Confidential Information and
Inventions Agreement contains the entire agreement between the Company and the
undersigned employee concerning the subject matter hereof and supersedes any and
all prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, respecting that subject matter. All
modifications to this Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.






 
[REMAINDER OF PAGE INTENTION

 
sf-2833470
 
-20-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, I have executed this document as


Employee's Signature
Type/Print Employee's Name


 
Date:
 
 
RECEIPT ACKNOWLEDGED: VistaGen Therapeutics, Inc.
 
By:                                                 


 
Title:
 
IN WITNESS WHEREOF, I have executed this document as


 
Date:


 
Employee's Signature


Type/Print Employee's Name
 
RECEIPT ACKNOWLEDGED:


 
VistaGen Therapeutics, Inc.

 



 
By: Titled

Signature Page to Confidential Information and Inventions Agreement
 
-21-

--------------------------------------------------------------------------------

 

 
California Labor Code
 
§ 2870. Application of provision providing that employee shall assign or offer
to assign rights in invention to employer.
 
(a)  Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
 
(1)  Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer.
 
(2) Result from any work performed by the employee for the employer.
 
(b)  To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 
§ 2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

 
§ 2872. If an employment agreement entered into after January 1, 1980, contains
a provision requiring the employee to assign or offer to assign any of his or
her rights in any invention to his or her employer, the employer must also, at
the time the agreement is made provide a written notification to the employee
that the agreement does not apply to an invention which qualifies fully under
the provisions of Section 2870. In any suit or action arising thereunder, the
burden of proof shall be on the employee claiming the benefits of its
provisions.

 
 
-22-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A VistaGen Therapeutics, Inc. TERMINATION CERTIFICATION

 
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs, and other materials,
including reproductions of any of the aforementioned items (together, the
"Materials), belonging to VistaGen Therapeutics, Inc., its subsidiaries,
affiliates, successors, or assigns (togethe the " Company), unless specifically
authorized in writing by an officer of the Company to retain certain Materials.
 
I further certify that I have complied with all the terms of the Company's
Employee Confidential Information and Inventions Agreement signed by me,
including the reporting of any Inventions (as defined therein) conceived or made
by me (solely or jointly with others) covered by that agreement.
 
I further agree that, in compliance with the Employee Confidential Information
and Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish, or summarize any Confidential Information (as defined in the
Employee Confidential Information and Inventions Agreement) of the Company or of
any of its customers, vendors, consultants, and other parties with which it does
business.


 
Date:                                                




 
Employee's Signature
 
Type/Print Employee's Name
 
 
-23-

--------------------------------------------------------------------------------

 

EXHIBIT E ARBITRATION AGREEMENT

pa-1381016
 
-24-

--------------------------------------------------------------------------------

 

ARBITRATION AGREEMENT
 
VistaGen Therapeutics, Inc. (the "Company") and Shawn K. Singh ("Employee")
hereby agree that, to the fullest extent permitted by law, any and all claims or
controversies between them (or between Employee and any present or former
officer, director, agent, or employee of the Company or any parent, subsidiary,
or other entity affiliated with the Company) relating in any manner to the
employment or the termination of employment of Employee shall be resolved by
final and binding arbitration. Except as specifically provided herein, any
arbitration proceeding shall be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association ("the AAA Rules").localng Act. However, claims forClaims subject to
arbitration shall incluc relating to compensation and stock optic law, statute,
or regulation, including but Civil Rights Act of 1964, the Age Discri
Disabilities Act, and the California Fair unemployment benefits, workers' compt
Relations Act shall not be subject to arbi
 
A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the AAA Rules. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies that would apply if the claims were brought in a court of law. The
arbitrator shall have the authority to rule on a motion to dismiss and/or
summary judgment by either party, and the arbitrator shall apply the standards
governing such motions under the California Code of Civil Procedure.

 
Either the Company or Employee may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

 
All arbitration hearings under this Agreement shall be conducted in San Mateo
County, California, unless otherwise agreed by the parties. The arbitration
provisions of this Arbitration Agreement shall be governed by the California
Arbitration Act. In all respects, this Arbitration Agreement shall be construed
in accordance with the laws of the State of California, without reference to
conflicts of law principles.

pa-1381016
 
-25-

--------------------------------------------------------------------------------

 

Each party shall pay its own costs and attorney's fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys' fees. In that case, the arbitrator may
award reasonable attorneys' fees and costs to the prevailing party as provided
by law. The Company agrees to pay the costs and fees of the arbitrator.
 
This Agreement does not alter Employee's at-will employment status. Accordingly,
Employee understands that the Company may terminate Employee's employment, as
well as discipline or demote Employee, at any time, with or without prior
notice, and with or without cause. The parties also understand that Employee is
free to leave the Company at any time and for any reason, with or without cause
and with or without advance notice.
 
If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. The parties' obligations under this Agreement
shall survive the termination of Employee's employment with the Company and the
expiration of this Agreement.
 
The Company and Employee understand and agree that this Arbitration Agreement
contains a full and complete statement of any agreements and understandings
regarding resolution of disputes between the parties, and the parties agree that
this Arbitration Agreement supersedes all previous agreements, whether written
or oral, express or implied, relating to the subjects covered in this agreement.
The parties also agree that the terms of this Arbitration Agreement cannot be
revoked or modified except in a written document signed by both Employee and an
officer of the Company.
 
THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.
 
THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.
 
EMPLOYEE
 
Shawn K. Singh, J.D.







pa-1381016
 
-26-

--------------------------------------------------------------------------------

 

Each party shall pay its own costs and attorney's fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys' fees. In that case, the arbitrator may
award reasonable attorneys' fees and costs to the prevailing party as provided
by law. The Company agrees to pay the costs and fees of the arbitrator.
 
This Agreement does not alter Employee's at-will employment status. Accordingly,
Employee understands that the Company may terminate Employee's employment, as
well as discipline or demote Employee, at any time, with or without prior
notice, and with or without cause. The parties also understand that Employee is
free to leave the Company at any time and for any reason, with or without cause
and with or without advance notice.
 
If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. The parties' obligations under this Agreement
shall survive the termination of Employee's employment with the Company and the
expiration of this Agreement.
 
The Company and Employee understand and agree that this Arbitration Agreement
contains a full and complete statement of any agreements and understandings
regarding resolution of disputes between the parties, and the parties agree that
this Arbitration Agreement supersedes all previous agreements, whether written
or oral, express or implied, relating to the subjects covered in this agreement.
The parties also agree that the terms of this Arbitration Agreement cannot be
revoked or modified except in a written document signed by both Employee and an
officer of the Company.
 
THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.
 
THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.
THECOMPANY
Jon S. Saxe, Chairman of the Board of Directors
Date


pa-1381016
 
-27-

--------------------------------------------------------------------------------

 


Amendment
 to
Executive Employment Agreement


This Amendment to Executive Employment Agreement (the “Amendment”) is made and
entered into as of May 9, 2011 and serves as a limited modification of Section
II.A. of the Executive Employment Agreement  (the “Agreement”) entered into on
April 28, 2010 by and between VistaGen Therapeutics, Inc. (the “Company”) and
Shawn K. Singh, JD (the “Employee”).


Section II.A of the Agreement originally read:


Base Salary.  In consideration of the services to be rendered under this
Agreement, beginning January 1, 2010, the Company shall pay Executive a salary
at the rate of Three Hundred Forty-Seven Thousand Five Hundred Dollars
($347,500) per year (“Base Salary”).  The Base Salary shall be paid in
accordance with the Company’s regularly established payroll practice.  The first
pay check delivered to Executive following the closing of the Company’s initial
public offering of equity securities in either Canada or the United States,
whichever shall occur first (the “IPO Closing”) shall be grossed up to cover the
amount by which Executive’s pro-rated Base Salary since January 1, 2010 pursuant
to this Agreement exceeds the salary actually received by the Executive since
January 1, 2010. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.


Section II.A. of the Agreement shall now be amended to read:


Base Salary.  In consideration of the services to be rendered under this
Agreement, beginning January 1, 2010, the Company shall pay Executive a salary
at the rate of Three Hundred Forty-Seven Thousand Five Hundred Dollars
($347,500) per year (“Base Salary”).  The Base Salary shall be paid in
accordance with the Company’s regularly established payroll practice.  The first
pay check delivered to Executive following the closing of a private equity
financing resulting in gross proceeds to the Company totaling at least three
million dollars ($3,000,000), including consideration paid by cancellation of
indebtedness (other than cancellation of indebtedness of any convertible
promissory notes that are convertible into equity securities of the Company by
their terms) (the “Closing of the Qualified Financing”) shall be grossed up to
cover the amount by which Executive’s pro-rated Base Salary since January 1,
2011 pursuant to this Agreement exceeds the salary actually received by the
Executive since January 1, 2011.  Executive’s Base Salary will be reviewed from
time to time in accordance with the established procedures of the Company for
adjusting salaries for similarly situated employees and may be adjusted in the
sole discretion of the Company.
Section II.C of the Agreement originally read:


Forgiveness of Note; Gross-Up Bonus.  Upon the IPO Closing, all principal and
accrued interest owed by Executive pursuant to that certain Full Recourse
Promissory Note, dated December 21, 2006, a copy of which is attached hereto as
Exhibit B (the “Note”), shall be forgiven and cancelled by the Company. In
addition, Executive shall receive a gross-up cash bonus in an amount equal to
Executive’s entire federal and state income tax liability incurred as a result
of the Company’s forgiveness and cancellation of the Note (the “Gross-Up Bonus”)
and payment of the Gross-Up Bonus. The Gross-Up Bonus shall be paid at such time
as the aggregate tax liability is determined by mutual agreement between the
Company and Executive, but no later than 12 months from the IPO Closing. The
Gross-Up Bonus shall not be regarded as an Incentive Bonus (as defined in
Section II.D of this Agreement).


Section II.C of the Agreement shall now be amended to read:


Forgiveness of Note; Gross-Up Bonus.  Upon the Closing of a Qualified Financing,
all principal and accrued interest owed by Executive pursuant to that certain
Full Recourse Promissory Note, dated December 21, 2006, a copy of which is
attached hereto as Exhibit B (the “Note”), shall be forgiven and cancelled by
the Company. In addition, Executive shall receive a gross-up cash bonus in an
amount equal to Executive’s entire federal and state income tax liability
incurred as a result of the Company’s forgiveness and cancellation of the Note
(the “Gross-Up Bonus”) and payment of the Gross-Up Bonus. The Gross-Up Bonus
shall be paid at such time as the aggregate tax liability is determined by
mutual agreement between the Company and Executive, but no later than 12 months
from the Closing of a Qualified Financing. The Gross-Up

pa-1381016
 
-28-

--------------------------------------------------------------------------------

 
 
Bonus shall not be regarded as an Incentive Bonus (as defined in Section II.D of
this Agreement).


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first set forth above.
 
VISTAGEN THERAPEUTICS, INC.




By:         __                      
      Jon S.
Saxe                                                                                Shawn
K. Singh, JD
     Chairman of the Board of Directors

